Citation Nr: 0701988	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  02-10 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for a 
bilateral knee disability.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
hypertension.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to an initial compensable rating from 
February 8, 2000, and a rating in excess of 10 percent from 
August 30, 2002, for the service-connected pseudofolliculitis 
barbae (PFB).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from September 1969 to April 
1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The RO denied entitlement to service connection for PTSD, and 
found that new and material evidence had not been submitted 
to reopen previously denied claims of service connection for 
hypertension and a bilateral knee disability.  The veteran 
disagreed with these determinations.  Additionally, the 
December 2001 rating decision granted service connection for 
PFB and assigned a noncompensable rating effective from 
February 8, 2000.  The veteran disagreed with the initial 
noncompensable rating assigned for the service-connected PFB.  

During the pendency of the appeal, the RO issued a rating 
decision in January 2004 which increased the rating to 10 
percent for the service-connected PFB, effective from August 
30, 2002.  As the award is not a complete grant of benefits, 
the issue remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993).

The veteran testified at a personal hearing before Decision 
Review Officer (DRO) at the RO in June 2002, and then 
testified at a second personal hearing before a different DRO 
in September 2003.  Transcripts of his testimony have been 
associated with the claims file.

In an April 2003 rating decision, service connection for 
diabetes mellitus was granted.  

In a November 2004 rating decision, service connection for 
hearing loss was denied.  The veteran submitted a timely 
Notice of Disagreement (NOD) with that determination, and the 
RO subsequently issued a Statement of the Case (SOC) in July 
2005.  To the Board's knowledge, the veteran did not 
thereafter submit a timely substantive appeal (VA Form 9) as 
to the issue of service connection for hearing loss.  Thus, 
the issue of service connection for hearing loss is not on 
appeal or before the Board at this time.  

In a May 2005 rating decision, the RO reopened the issue of 
service connection for hypertension, presumably because the 
veteran asserted that service connection was warranted on a 
secondary basis, claiming that the service-connected diabetes 
caused or aggravated his hypertension.  At the time of the 
previous denial of service connection for hypertension, 
service connection was not in effect for diabetes.  Despite 
the apparent reopening of the that claim, the RO denied 
service connection.  Nevertheless, the United States Court of 
Appeals for Veterans Claims (Court) has made it clear that 
even if an RO makes an initial determination to reopen a 
claim, the Board must still review the RO's preliminary 
decision in that regard.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995).

Additionally, the May 2005 rating decision granted service 
connection for peripheral neuropathy of the right and left 
lower extremities with noncompensable ratings assigned for 
each extremity.  To the Board's knowledge, the veteran has 
not disagreed with that determination.  

The issue of service connection for PTSD, as well as the 
reopened issues of service connection for hypertension, and 
service connection for a bilateral knee disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  In a November 1992 decision, the RO denied service 
connection for a bilateral knee disability and for 
hypertension.  The veteran did not perfect an appeal.

2.  Evidence submitted since the RO's November 1992 decision 
bears directly and substantially upon the issues of service 
connection for a bilateral knee disability and hypertension, 
is neither cumulative nor redundant and which, by itself, or 
in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claims.

3.  Since service, the veteran's service-connected PFB has 
been productive of intermittent outbreaks of multiple 
pustules on his beard and the back of his scalp which cause 
exudation, pain, and itching of an exposed surface; neither 
constant itching nor extensive lesions have ever been 
demonstrated, and the PFB does not result in more than 
moderate disfigurement.

4.  Since August 30, 2002, the veteran's PFB has not affected 
at least 20 percent of his body or require constant systemic 
therapy of corticosteroids and immunosuppressants.


CONCLUSIONS OF LAW

1.  The November 1992 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  New and material evidence has been received since the 
RO's November 1992 rating decision; thus, the claims of 
service connection for hypertension and a bilateral knee 
disability are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2001).

3.  The criteria for the assignment of an initial 10 percent 
rating, but no higher for the service-connected PFB are met, 
effective from the effective date of service connection.  38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Code 7806 
(2001 & 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a adequate notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, this was not done.  However, as 
discussed below, the Board finds that the duty-to-assist 
notification provided to the veteran was adequate.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VA's duty to notify (38 U.S.C.A. § 
5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the notice requirements have been 
satisfied in this matter, as discussed below.

In March 2001 and December 2005 letters, the RO informed the 
veteran of its duty to assist him in substantiating his 
claims, and the effect of this duty upon his claims.  In 
addition, the veteran was advised, by virtue of a detailed 
July 2002 SOC and October 2002 and September 2005 
supplemental statements of the case (SSOCs) issued during the 
pendency of this appeal, of the pertinent law, including the 
revised regulations pertaining to disabilities of the skin, 
and what the evidence must show in order to substantiate his 
claims.  We therefore find that appropriate notice has been 
given in this case.  Further, the claims file reflects that 
the SOC and SSOCs contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2005).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  As the Federal 
Circuit Court has stated, it is not required "that VCAA 
notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.

The Board concludes that the notifications received by the 
veteran adequately complied with VA's duty-to-assist and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of duty-to-assist 
notice by the RO constituted harmless error.  See also Conway 
v. Principi, 353 F.3d 1359, 1374 (2004), holding that the 
Court of Appeals for Veterans Claims must "take due account 
of the rule of prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims to reopen the 
issues of service connection for hypertension and a bilateral 
knee disability, as well as the issue of entitlement to 
higher ratings for the service-connected PFB.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding these matters for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  See also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claims 
for service connection are being reopened and remanded, any 
defect with respect to the Dingess requirements may be cured 
on remand.  Additionally, as the claim for higher initial 
rating is granted, and the veteran has not appealed the 
effective date of the grant of service connection, there is 
no prejudice to veteran in deciding the appeal as to the 
issue of whether an increase is warranted.  

II.  New and Material Evidence

In a November 1992 decision, the RO denied service connection 
for a bilateral knee disability and hypertension.  The basis 
of the denial of service connection for a bilateral knee 
disability was that the evidence did not show objective 
evidence of a chronic knee disability.  The basis of the 
denial of service connection for hypertension was that the 
evidence did not show hypertension during service, or within 
the presumptive period following service.  

A notice of disagreement was not received within the 
subsequent one-year period.

Currently, the appellant contends that his hypertension began 
during service even though it was not diagnosed until several 
years after separation from service.  Alternatively, the 
veteran asserts that his hypertension is related to his 
service-connected diabetes and/or his claimed PTSD.  

With regard to his knees, the veteran asserts that he has a 
current chronic bilateral knee disability, as shown on 
magnetic resonance imaging (MRI), and that his current 
disability of the knees is related to his in-service 
complaints of knee pain.  

Additional evidence has been added to the record, which 
includes hearing testimony of the veteran, VA examination 
reports, and magnetic resonance imaging (MRI) and x-ray 
reports of the veteran's knees revealing chronic disability.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  See 38 C.F.R. § 3.156(a) (2001).  The 
veteran's current application to reopen the claim of service 
connection, was received prior to that date, in February 
2001.

The applicable VA regulation requires that new and material 
evidence is evidence which has not been previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
most recent VA examination of the knees was normal, and there 
was no evidence showing a relationship between the veteran's 
hypertension and his period of active service.  The November 
1992 RO decision is final.  38 U.S.C.A. § 7105 (West 2002).

Since the prior final decision, evidence has been added to 
the claims file.  With regard to the knee disability claim, 
the additional evidence of record consists of x-ray reports 
and an MRI showing chronic knee disability.  Specifically, 
the August 2002 MRI of the right knee noted a horizontal tear 
in the posterior horn of the medial meniscus; a bilobed 
cystic structure posteromedial to the medial meniscus, likely 
a cyst; equivocal findings for a tear involving the posterior 
horn of the lateral meniscus; multifocal chondromalacia; 
thickened appearance of the medial collateral ligament, 
suggestive of prior injury; and mild joint effusion.  The 
August 2002 MRI report of the left knee noted a foci of 
contusion/edema involving the anterior aspect of the femur; 
thickened appearance of the medial collateral ligament, 
suggestive of prior injury; multifocal chondromalacia; and 
mild joint effusion.  

With regard to the claim of service connection for 
hypertension, the veteran asserts an alternate theory of 
entitlement; that is, the veteran now argues that his 
hypertension is secondary to either his service-connected 
diabetes mellitus, or secondary to PTSD.  Additionally, the 
veteran testified that his hypertension began during service, 
even though it was not diagnosed during service, or within 
the presumptive period following service.  

Thus, the additional evidence is new and material.  It 
includes competent evidence that cures the prior evidentiary 
defects.

Thus, evidence submitted since the RO's November 1992 
decision bears directly and substantially upon the specific 
matters under consideration, is neither cumulative nor 
redundant and which, by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claims.

New and material evidence has been received since the RO's 
November 1992 decision with regard to claims of service 
connection for a bilateral knee disability and hypertension; 
thus, the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2001).  To that extent only, 
the appeal is granted; however, additional development is now 
necessary on remand, as noted in the REMAND portion of this 
document.  

III.  Increased Rating

The veteran seeks higher ratings for the service-connected 
PFB, rated as noncompensable from February 8, 2000, and rated 
as 10 percent disabling from August 30, 2002.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  

In a case such as this, that arises from an initial rating 
decision which established service connection and assigned 
the initial disability evaluation, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

Under 38 C.F.R. § 4.31 (2006), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2006).

At the outset, the Board notes that, after the veteran 
initiated this appeal, the regulations pertaining to the 
evaluation of skin disorders were amended, effective August 
30, 2002.  See 67 Fed. Reg. 49,590 (2002).  According to 
Kuzma v. Secretary of Veterans Affairs, 341 F.3d 1327 (Fed. 
Cir. 2003), Section 3(a) of the VCAA (codified at 38 U.S.C.A. 
§ 5103(a)) does not apply retroactively and Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) and Holiday v. Principi, 14 
Vet. App. 280 (2001) are overruled to the extent they 
conflict with Supreme Court and Federal Circuit Court binding 
authority).  VA's General Counsel also addressed this issue 
in VAOPGCPREC 7-2003 (Nov. 19, 2003).  Where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  See Green v. Brown, 10 Vet. 
App. 111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) 
(West 2002) and 38 C.F.R. § 3.114 (2006).  Therefore, the 
Board must evaluate the appellant's claim for an increased 
rating under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  However, for 
any date prior to August 30, 2002, the Board cannot apply the 
revised regulations.

The veteran's disability was initially rated by analogy under 
Diagnostic Code 7806, eczema.  Under the rating criteria 
applicable prior to August 30, 2002, eczema with slight, if 
any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area, warrants a noncompensable evaluation.  
Eczema with exfoliation, exudation or itching, if involving 
an exposed surface or extensive area, warrants a 10 percent 
evaluation.  A 30 percent rating is warranted under the old 
regulations for eczema with constant exudation or itching, 
extensive lesions, or marked disfigurement.  A maximum 50 
percent evaluation is assigned for eczema with ulceration or 
extensive exfoliation or crusting or for exceptionally 
repugnant eczema.   38 C.F.R. § 4.118, Diagnostic Code 7806 
(prior to August 30, 2002).

The rating criteria applicable prior to August 30, 2002, also 
indicate that slight disfiguring scars of the head, face or 
neck warrants a noncompensable evaluation.  Moderate 
disfiguring scars of the head, face or neck warrants a 10 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(prior to August 30, 2002).  A 30 percent disability 
evaluation was assigned under this Code for severe scars of 
the head face, or neck, especially if producing a marked and 
unsightly deformity of eyelids, lips, or auricles.  A maximum 
50 percent rating is assigned under the old criteria for 
scars of the head, face or neck if they cause a complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  Id.

According to the current regulations, effective August 30, 
2002, the veteran's disorder may continue to be evaluated 
under 38 C.F.R. § 4.118, Diagnostic Code 7806, which is now 
used for rating dermatitis in addition to eczema.  Diagnostic 
Code 7806 provides that a zero percent rating is warranted 
for dermatitis or eczema affecting less than 5 percent of the 
entire body or less than 5 percent of exposed areas, and; no 
more than topical therapy required during the past 12-month 
period.  A 10 percent disability evaluation is assigned if 
there is dermatitis or eczema of at least 5 percent of the 
entire body, but less than 20 percent of the entire body, or 
at least 5 percent, but less than 20 percent of the exposed 
affected areas, or intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past year.  
See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2006).  For the 
next higher 30 percent disability evaluation, there must be 
dermatitis or eczema over 20 to 40 percent of the body or 20 
to 40 percent of the affected exposed areas, or systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly during the past year.  Id.

Another option under Diagnostic Code 7806 is to rate the 
disability based on disfigurement of the head, face, or neck 
under Diagnostic Code 7800 or scars (Diagnostic Code 7801-
7805), depending on the predominant disability.  Regarding 
disfigurement of the head, face or neck, the new regulations 
provide that a 10 percent evaluation is warranted for scars 
of the head, face, and neck when there is one characteristic 
of disfigurement.  A 30 percent evaluation requires visible 
or palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or with two or three characteristics of 
disfigurement.  A Note provides that the eight 
characteristics of disfigurement are: skin indurated and 
inflexible in an area exceeding six square inches; underlying 
soft tissue missing in an area exceeding six square inches; 
skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc)in an area exceeding six square inches; skin hypo- or 
hyperpigmented in an area exceeding six square inches; scar 
adherent to the underlying tissue; surface contour of scar 
elevated or depressed on palpation; scar at least one-quarter 
inch in length; or scar five or more inches in length.  38 
C.F.R. § 4.118, Diagnostic Code 7800 (2006).

A careful review of the veteran's service medical records 
reflects that the veteran was treated on several occasions 
for PFB on his face and back of the neck.  Service connection 
for PFB was granted pursuant to a December 2001 rating 
decision and an initial non-compensable rating was assigned.  

A June 2001 VA progress note shows that the veteran 
complained of acne bumps on his beard and back of his scalp.  
He reported that he was fine if he let his beard grow.  The 
veteran also reported that he previously received steroid 
shots in the back of his scalp.  Examination of the posterior 
scalp revealed multiple pustules and keloids, with no 
pustules in the beard area.  A diagnosis of allergic 
dermatitis was indicated, as was PFB, not recently active.  
In October 2001, the veteran presented for a follow-up visit 
at a VA dermatology clinic where he was previously treated 
for allergic contact dermatitis and acne keloidalis.  The 
veteran reported that his PFB and allergic dermatitis had 
resolved with the use of medications and growing a beard.  
Physical examination of the veteran's skin revealed firm 
tender erythematous plaques and papules on the posterior 
scalp.  There were two hyperpigmented indurated keloids on 
the mid-abdomen.  The face, chest, back and extremities were 
clear.  

At his personal hearings in June 2002 and September 2003, the 
veteran testified that he was unable to use a razor for 
shaving because of the bumps on his face; rather, he would 
use scissors to trim his beard every three to four weeks.  
The veteran also testified that he regularly used an ointment 
and took pills for the condition, and that his skin was 
discolored due to the residual scarring.  

A January 2005 VA skin examination noted that the veteran 
continued to use medications to prevent infections, although 
he still developed the lesions, and if he shaved, the lesions 
would erupt.  Examination of the beard area revealed small 
firm 5 mm papules.  There were about 5 in the front and 
numerous big pustules in the upper part of his neck.  They 
were very painful, about 2 mm elevated, with a little amount 
of pus in them.  The percentage of the exposed area was about 
15 percent.  The impression was PFB, with the use of cream 
and antibiotics for the previous three years.  Photos taken 
at examination confirm the examiner's findings.  

The Board has carefully reviewed the evidence of record, as 
summarized above, and finds that for the reasons and bases 
set forth below, the veteran's service-connected PFB has, 
since the effective date of service-connection, most closely 
approximated the criteria for the currently assigned 10 
percent rating, under both the former and current versions of 
the rating criteria.  See 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2001 & 2006).

While the evidence strongly suggests that the veteran does 
not have constant and continuous symptoms associated with the 
PFB, he must continuously take medication to control 
infection.  Additionally, the veteran uses creams and 
ointments regularly and is unable to shave off his beard.  
Moreover, when the veteran's PFB is active, it creates pain, 
itching, pustules which can affect up to 15 percent of his 
skin area.  As such, the criteria are met for the assignment 
of a 10 percent rating under either the old, or the revised 
criteria for eczema.  

The objective clinical evidence of record does not show the 
veteran has experienced exudation, constant itching, 
extensive lesions, or marked disfigurement.  In other words, 
the evidence reflects, as noted above, that the veteran's 
symptoms are not constant.  While the Board acknowledges that 
the veteran has suggested his scars are disfiguring, there is 
no evidence that his pseudofolliculitis caused any 
significant scarring or disfigurement.  In addition, there is 
no evidence that his pseudofolliculitis barbae has caused 
crusting or ulceration of the skin on his face or scalp.

Further, even he admits that his topical medication and lack 
of shaving relieves his symptoms, and this is otherwise 
substantiated by the objective clinical evidence of record 
showing the condition is controlled by his medication and 
lack of shaving.  Moreover, the currently assigned 10 percent 
disability evaluation contemplates involvement of an exposed 
surface such as his face.  As such, his symptoms are no more 
than 10-percent disabling under the former rating criteria.

The same is true of the revised rating criteria, which took 
effect in August 2002.  The objective clinical evidence of 
record does not show the veteran has PFB over 20 percent of 
his body or that he requires systemic therapy involving 
corticosteroids.  And, as mentioned, while the Board 
acknowledges that he uses a topical solution, his PFB does 
not require immune suppression and, when treated, does not 
involve 20 percent of his body or even 20 percent of all of 
the affected areas, as indicated by the most recent 
examination.  Thus, his symptoms most closely fit within the 
criteria for the currently assigned 10 percent disability 
evaluation.

Thus, after a careful review of the record, the Board finds 
that the veteran's service-connected PFB has been 10 percent 
disabling since the grant of service connection; however, the 
preponderance of the evidence is against a rating in excess 
of 10 percent for the veteran's service-connected PFB at any 
time during the appeal period.  In reaching this decision the 
Board has considered the doctrine of reasonable doubt.  38 
U.S.C.A. § 5107(b) (West 2002), 38 C.F.R. § 4.3 (2006).  


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a bilateral knee disability, 
the appeal to this extent is allowed, subject to further 
action as discussed herein below.

As new and material evidence has been received to reopen the 
claim of service connection for hypertension, the appeal to 
this extent is allowed, subject to further action as 
discussed herein below.

An initial 10 percent rating, but no higher, is granted for 
the service-connected PFB, subject to the laws and 
regulations governing the payment of monetary benefits.


REMAND

Having reopened the claims of service connection for a 
bilateral knee disability and hypertension, VA now has the 
duty to notify the appellant as to how to substantiate his 
claims and to assist him in the development of the claims.  
As such, the AMC must obtain relevant records which could 
possibly substantiate the claim and conduct an appropriate 
medical inquiry.  See Peters v. Brown, 6 Vet. App. 540, 542 
(1994); 38 U.S.C.A. § 5107(a) (West 2002).  

In view of the above determination that the veteran's claims 
as to these issues are reopened, the RO, consistent with the 
principles set forth in Bernard v. Brown, 4 Vet. App. 384 
(1993), must be provided an opportunity to further develop 
the record and conduct a de novo review of the reopened 
claim, based on the evidence in its entirety.  In this 
regard, VA is now required to assess the credibility and 
probative value of all the evidence of record in determining 
whether the claim may be granted.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

In this regard, the Board notes that while the veteran's 
assertions are presumed credible for the limited purpose of 
reopening the claims, the presumption of credibility does not 
extend beyond this determination.  See Chipego v. Brown, 4 
Vet. App. 102, 104- 105 (1993).  In this case, the veteran is 
competent to testify as to the onset of his knee pain; 
however, as he is not a medical expert, he is not competent 
to express an authoritative opinion as to diagnosis or 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

A.  Knees

As the evidence hereinabove reflects, the veteran's original 
claim for service connection for bilateral knee pain was 
denied based on a finding that the veteran did not have a 
current chronic disability of the knees, despite his 
documented complaints of knee pain during service.  

At the outset, the Board points out that a VA examination 
report from October 1992 notes a diagnosis of negative 
examination of both knees, with possible chondromalacia.  
Importantly, this diagnosis was provided without a review of 
x-ray reports, which were ordered pursuant to that 
examination, but which are not associated with the claims 
file.  Nevertheless, x-rays of the right knee from July 1991 
are associated with the claims file, and these reports show 
degenerative changes of the knee involving mainly the 
patellofemoral compartment.  

In addition, the August 2002 MRI report, as summarized 
hereinabove, notes chronic defects of both knees, including 
joint effusion.  

In light of the documented in-service complaints of knee 
pain, post-service x-ray evidence of degenerative changes, 
and MRI evidence of joint effusion, possible meniscal tear, 
and possible cyst, the veteran should be afforded a VA 
orthopedic examination to determine the current nature and 
likely etiology of the veteran's knee disabilities.  All 
pertinent medical treatment records should be obtained and 
associated with the claims file.  

B.  Hypertension

The veteran asserts that his hypertension is secondary to his 
service-connected diabetes and/or his PTSD.  The RO issued a 
rating decision in May 2005 which denied service connection 
for hypertension, based on findings that the veteran's 
hypertension was neither incurred during service, nor was it 
caused by the service-connected diabetes mellitus.  The RO 
did not consider whether the veteran's hypertension was 
aggravated by the service-connected diabetes.  In the case, 
Allen v. Brown, 7 Vet.App. 439 (1995), the Court held that 
the term "disability" as used in 38 U.S.C.A. § 1110, refers 
to impairment of earning capacity, and that such definition 
of disability mandates that any additional impairment of 
earning capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.  Thus, 
pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a), when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  

In light of the Allen case, the RO must consider whether the 
veteran's hypertension has been aggravated by his service-
connected diabetes disability, and, if so, the level of 
disability attributable to aggravation must be determined.  
In order to determine this question, the Board finds that a 
VA examination is necessary.

Additionally, the veteran asserts that his hypertension is 
aggravated by his PTSD.  As the claim for service connection 
for PTSD remains pending, the issue of secondary service 
connection for hypertension must be deferred pending the 
outcome of the PTSD claim.  If service connection for PTSD is 
ultimately granted, then a VA examiner should determine if 
the PTSD aggravates the veteran's hypertension, pursuant to 
Allen.  

C.  PTSD

The RO denied the veteran's claim of service connection for 
PTSD based on a finding that the veteran did not service in 
combat with the enemy, based on his MOS of supplyman, and 
that his diagnosis of PTSD was not supported by a verified 
stressor.  

The veteran's representative pointed out, in its December 
2006 Informal Hearing Presentation, that the veteran reported 
experiencing, inter alia, incoming fire almost nightly in 
bunker duty both in base camp and in the field, and that he 
allegedly suffered a near-miss when an incoming round struck 
the latrine.  In response to these, and other reported 
stressors, the RO determined that none of the veteran's 
reported stressors could be verified and that he did not 
serve in combat with the enemy based strictly on his MOS.  

According to 38 C.F.R. § 3.304(f) (2006), service connection 
for PTSD requires: (1) medical evidence diagnosing the 
condition in accordance with § 4.125(a) (i.e., DSM-IV) (2) a 
link, established by medical evidence, between current PTSD 
symptoms and an in-service stressor, and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.

With regard to the third PTSD criterion, evidence of an in- 
service stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2006).  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2006).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  Where a 
determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In these 
situations, the record must contain service records or other 
corroborative evidence that substantiates or verifies his 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 
Moreover, a medical opinion diagnosing PTSD after the fact 
does not suffice to verify the occurrence of the claimed in- 
service stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395- 
396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

The veteran does not appear to be contending that he is a 
combat veteran.  And while his DD Form 214 confirms that he 
served in Vietnam, he was not awarded medals indicative of 
combat.  His military occupational specialty (MOS) was a 
supplyman and then subsistence specialist.  So as there is no 
objective evidence to show combat participation by him, the 
law requires that his claimed stressor be corroborated by 
evidence other than his lay testimony or the diagnosis of 
PTSD.

In support of his claim of service connection for PTSD, the 
veteran has provided a history of various stressors.  They 
include exposure to hostile fire from incoming rounds while 
assigned as a supplyman to the SQ 541 HQ of the 25th Infantry 
Division, and as a subsistence specialist with SQ 394 HQ of 
the 25th Infantry Division.  

The Court has held that a veteran need not corroborate a 
noncombat stressor of enemy rocket attacks on an air base 
where his unit was stationed with evidence of his physical 
proximity to, or firsthand experience with, the attacks, but 
rather that his presence with the unit at the time the 
attacks occurred corroborates his statement that he 
experienced such attacks personally.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002); see also Suozzi v. Brown, 
10 Vet. App. 307 (1997), wherein the Court held that a 
veteran need not corroborate every detail of his account of 
his personal participation in an attack.  Given the Court's 
judicial rulings, the RO should ask the U.S. Armed Services 
Center for Unit Records Research (USASCURR) to attempt to 
verify whether the veteran's unit came under enemy fire 
during the period he was assigned to the unit, as confirmed 
by his service personnel records.  

In sum, the Board finds that additional development is 
necessary to determine, at the very least, if the veteran's 
units came under enemy fire in Vietnam, as the veteran has 
asserted.  

If the veteran is found to have engaged in combat with the 
enemy, or if his accounts of coming under enemy fire are 
corroborated, the veteran should be examined to determine the 
source of his PTSD, if any.  Importantly in this regard, the 
Board notes that a May 1992 VA psychiatrist's note reveals 
that the veteran's [mental health] problems began when he 
killed his wife one and a half years prior.  The veteran 
reported that he shot his wife by accident during an 
argument, that he spent several months in jail, and lost his 
job at the post office.  He had trouble sleeping and thought 
of the incident often, particularly how it would impact his 
life and children.  

More recent psychiatric and mental health outpatient 
treatment records dated since the time the veteran filed his 
claim of service connection for PTSD, rarely, if at all, 
attribute the veteran's PTSD to the accidental, and untimely 
death of his wife.  The Board points out that the incident 
regarding his wife's untimely death is rarely mentioned or 
discussed in the more recent records; rather, the focus is on 
the veteran's Vietnam experiences, which occurred several 
years prior to the death of the veteran's wife.  As such, it 
does not appear that the diagnoses of PTSD are based on a 
review of the entire record.  




Accordingly, the case is REMANDED for the following action:

1.  After appropriate authorization from 
the veteran, obtain and associate with 
the claims file any pertinent VA and/or 
private treatment records identified by 
the veteran, which are  not already 
associated with the claims file.  

2.  Prepare a letter asking the USASCURR 
to provide any available information that 
might corroborate the veteran's claimed 
stressors in service.  In particular, any 
reports documenting that the SQ 541 HQ of 
the 25th Infantry Division or the SQ 394 
HQ of the 25th Infantry Division was 
exposed to incoming rounds, either by 
small arms or mortar attacks in Vietnam 
during the period(s) the veteran served 
in those units as documented in his 
personnel records.  Include copies of 
personnel records that show the veteran's 
service dates, duties, and units of 
assignment, etc.

3.  After that, if it is determined the 
record establishes the existence of a 
stressor or stressors related to military 
service, the veteran should be scheduled 
for a VA psychiatric examination to 
determine whether he has PTSD as a result 
of his military service.  The claims file 
must be made available to, and reviewed 
by, the examiner prior to the requested 
study.  The examiner should indicate 
whether the veteran fits the DSM-IV 
criteria for a diagnosis of PTSD and, if 
he does, render a medical opinion as to 
whether it is at least as likely as not 
(i.e., 50 percent or greater probability) 
that the diagnosed PTSD is a result of 
the established stressors in service, 
keeping in mind that the veteran reported 
in 1992 that his mental health problems 
began after he accidentally shot his 
wife. (Note: only the stressors that are 
independently verified can serve as 
grounds for the diagnosis of PTSD).

4.  After the issue of service connection 
for PTSD is resolved, schedule the 
veteran for the appropriate examinations 
to determine the current nature, and 
likely etiology of the veteran's 
bilateral knee disability, if any, and 
his hypertension, if any.  All indicated 
x-rays and laboratory tests should be 
completed.  The claims file must be made 
available to the examiner(s) prior to the 
examination.  

The appropriate examiner should be asked 
to provide specific comments as to any 
relationship between the veteran's 
service-connected disabilities and any 
current hypertension disorder.  The 
examiner should also indicate if the 
veteran's service-connected disability 
aggravates any current hypertension 
disorder, and, if so, what level of 
disability is attributable to 
aggravation.

An orthopedic examiner should determine, 
based on a careful review of the record, 
whether the veteran's current bilateral 
knee disability was, as likely as not, 
incurred during service.

5.  After completion of all appropriate 
development, readjudicate the veteran's 
claims for entitlement to service 
connection for PTSD, a bilateral knee 
disability and hypertension.  
Specifically consider whether the veteran 
has a hypertension disorder secondary to 
any service-connected disability, taking 
into consideration the provisions of 
38 C.F.R. § 3.310(a) and the directives 
set forth in Allen regarding aggravation.  
If any action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claims are returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


